          Case 1:21-cr-00505-EGS Document 8 Filed 08/04/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :   CRIMINAL NO.
                                                  :
              v.                                  :   MAGISTRATE NO. 21-MJ-549
                                                  :
 ISAAC SAMUEL YODER,                              :   VIOLATIONS:
                                                  :
                       Defendant.                 :   18 U.S.C. § 1752(a)(1)
                                                  :   (Entering and Remaining in a Restricted
                                                  :   Building or Grounds)
                                                  :   18 U.S.C. § 1752(a)(2)
                                                  :   (Disorderly and Disruptive Conduct in a
                                                  :   Restricted Building or Grounds)
                                                  :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Disorderly Conduct in a Capitol Building)
                                                  :   40 U.S.C. § 5104(e)(2)(G)
                                                  :   (Parading, Demonstrating, or Picketing in
                                                  :   a Capitol Building

                                    INFORMATION

       The United States Attorney charges that:

                                        COUNT ONE

       On or about January 6, 2021, within the District of Columbia, ISAAC SAMUEL YODER,

did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any

posted, cordoned-off, and otherwise restricted area within the United States Capitol and its

grounds, where the Vice President and Vice President-elect were temporarily visiting, without

lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                        COUNT TWO

       On or about January 6, 2021, within the District of Columbia, ISAAC SAMUEL YODER,

did knowingly, and with intent to impede and disrupt the orderly conduct of Government business
          Case 1:21-cr-00505-EGS Document 8 Filed 08/04/21 Page 2 of 3




and official functions, engage in disorderly and disruptive conduct in and within such proximity

to a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area

within the United States Capitol and its grounds, where the Vice President and Vice President-

elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the

orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                         COUNT THREE

       On or about January 6, 2021, within the District of Columbia, ISAAC SAMUEL YODER,

willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol

Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of

Congress and either House of Congress, and the orderly conduct in that building of a hearing before

or any deliberation of, a committee of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104 (e)(2)(D))




                                                  2
         Case 1:21-cr-00505-EGS Document 8 Filed 08/04/21 Page 3 of 3




                                      COUNT FOUR

       On or about January 6, 2021, within the District of Columbia, ISAAC SAMUEL

YODER, willfully and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104 (e)(2)(G))

       Date: August 4, 2021
                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           ACTING U.S. ATTORNEY


                                    By:    /s/ Mona Lee M. Furst
                                           MONA LEE M. FURST
                                           Assistant United States Attorney (Detailee)
                                           Kansas Bar No. 13162
                                           United States Attorney’s Office
                                           District of Columbia
                                           Telephone No. (316) 269-6537
                                           Mona.Furst@usdoj.gov




                                              3
